Opinion issued March 5, 2009







   






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00632-CR
____________

IN RE RODNEY D. GOWANS, SR., Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Rodney Gowans, has filed a pro se post-conviction writ of mandamus
complaining that his motion to recall this Court’s mandate in appeals number 01-97-00187-CR was not filed.  The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).